This is a single issue case in which the defendant has claimed error in the alleged failure of the judge to instruct the jury that they must find beyond a reasonable doubt that the defendant had the specific intent to kidnap. There was no error.
The judge instructed the jury by quoting the material part of the kidnapping statute, G. L. c. 265, § 26, and by reading the language of the indictment, which uses the wording of the statute. The charge when read as a whole is not wanting in specificity as to the intent required for kidnapping. See Commonwealth v. Smith, 381 Mass. 141, 146 (1980). Contrast Commonwealth v. Ware, 5 Mass. App. Ct. 506, 509-510 (1977), S.C., 375 Mass. 118 (1978).

Judgments affirmed.